                 Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 1 of 18



     Marc Zemel
 1   Knoll D. Lowney
 2   Claire E. Tonry
     SMITH & LOWNEY, PLLC
 3   2317 East John Street
 4   Seattle, Washington 98112
     (206) 860-2883
 5
     Attorneys for Plaintiff
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
11
12    WASTE ACTION PROJECT,               )
                                          )
13                  Plaintiff,            )
      v.                                  )                   COMPLAINT
14                                        )
15    PERDUE FOODS LLC dba DRAPER         )
      VALLEY FARMS,                       )
16                                        )
                    Defendant.            )
17
                                          )
18    ___________________________________ )
19                                       I.     INTRODUCTION
20
            1.       This action is a citizen suit brought under Section 505 of the Clean Water Act
21
     (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff Waste Action Project seeks a declaratory
22
23   judgment, injunctive relief, the imposition of civil penalties, and the award of costs, including

24   attorneys’ and expert witnesses’ fees, for Defendant Perdue Foods LLC dba Draper Valley
25
     Farms’ repeated and ongoing violations of Sections 301(a) and 307 of the CWA, 33 U.S.C. §§
26
     1311(a) and 1317, and the terms and conditions of its CWA pretreatment permit authorizing
27
28
29    COMPLAINT - 1                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
                 Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 2 of 18



     discharges of pollutants from Defendant’s Mount Vernon, Washington, facility to navigable
 1
 2   waters via the City of Mount Vernon sewage treatment plant.

 3                                  II.   JURISDICTION AND VENUE
 4
            2.       The Court has subject matter jurisdiction under Section 505(a) of the CWA, 33
 5
     U.S.C. § 1365(a). The relief requested herein is authorized by 33 U.S.C. §§ 1319(d) and
 6
 7   1365(a).

 8          3.       Under Section 505 (b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), Plaintiff
 9
     notified Defendant of Defendant’s violations of the CWA and of Plaintiff’s intent to sue under
10
     the CWA by letter dated March 18, 2020 and delivered March 23, 2020 (“Notice Letter”). A
11
12   copy of the Notice Letter is attached to this complaint as Exhibit 1. The allegations in the Notice

13   Letter are incorporated herein by this reference. Plaintiff notified the Defendant’s Registered
14   Agent, the Administrator of the United States Environmental Protection Agency (“USEPA”), the
15
     Administrator of USEPA Region 10, and the Director of the Washington Department of Ecology
16
     (“WDOE”) of its intent to sue Defendant by mailing copies of the Notice Letter to these officials
17
18   on March 18, 2020.
19          4.       More than sixty days have passed since the notice letter was served and the
20
     violations complained of in the notice letter, identified infra, are continuing or are reasonably
21
     likely to continue to occur. Defendant is in violation of its pretreatment permit and the CWA.
22
23   Neither the USEPA nor the WDOE has commenced any action constituting diligent prosecution

24   to redress these violations.
25
            5.       The source of the violations complained of is located in Skagit County,
26
     Washington, within the Western District of Washington, and venue is therefore appropriate in
27
28
29    COMPLAINT - 2                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
                 Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 3 of 18



     the Western District of Washington pursuant to Section 505(c)(1) of the CWA, 33 U.S.C. §
 1
 2   1365(c)(1).

 3                                            III.    PARTIES
 4
            6.       Plaintiff, Waste Action Project, is suing on behalf of itself and its member(s).
 5
     Waste Action Project is a non-profit corporation registered in the State of Washington. Waste
 6
 7   Action Project is a membership organization and has at least one member who is injured by

 8   Defendant’s violations. Waste Action Project is dedicated to protecting and preserving the
 9
     environment of Washington State, especially the quality of its waters, and ensuring corporations
10
     follow the letter and spirit of environmental laws.
11
12          7.       Plaintiff has representational standing to bring this action. Waste Action Project’s

13   members are reasonably concerned about the effects of excess discharges of oxygen demanding
14   substances and other pollutants from Defendant’s facility on aquatic species and wildlife that
15
     Plaintiff’s members observe and enjoy. Waste Action Project’s members are further concerned
16
     about the effects of discharges from Defendant’s facility on the City of Mount Vernon sewage
17
18   treatment plant’s ability to collect, contain and treat combined sewage and other waste. In
19   addition, excess of oxygen demanding substances from Defendant’s facility lessen Waste Action
20
     Project’s members’ aesthetic enjoyment of nearby areas. As a result, Waste Action Project’s
21
     members use the Skagit River and the areas near the City of Mount Vernon sewage treatment
22
23   plant less than they otherwise would.

24          8.       At least one of Plaintiff’s members pays taxes and utility and sewer fees which
25
     fund the City of Mount Vernon sewer treatment plant. Defendant’s discharges impede efficient
26
     and affordable operation of the City of Mount Vernon sewer treatment plant, including disposal
27
28   of sewage sludge, and require additional infrastructure at the plant than would otherwise be

29    COMPLAINT - 3                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
                  Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 4 of 18



     necessary, thereby wasting Plaintiff’s members’ money and diverting funds from other pollution
 1
 2   reduction efforts at the sewage treatment plant.

 3           9.       The recreational, economic, aesthetic and/or health interests of Waste Action
 4
     Project and its member(s) have been, are being, and will be adversely affected by Defendant’s
 5
     violations of the CWA. The relief sought in this lawsuit can redress the injuries to these
 6
 7   interests.

 8           10.      Plaintiff has organizational standing to bring this action. Plaintiff has been
 9
     actively engaged in a variety of educational and advocacy efforts to improve water quality and to
10
     address sources of water quality degradation in the waters of western Washington. Defendant
11
12   has failed to fulfill recordkeeping, reporting, maintenance and planning requirements, among

13   others, necessary for compliance with its pretreatment permit and the CWA. As a result,
14   Plaintiff is deprived of information necessary to properly serve its members by providing
15
     information and taking appropriate action, and Plaintiff’s efforts to educate and advocate for
16
     greater environmental protection for the benefit of its members are precluded. Thus, Plaintiff’s
17
18   organizational interests have been adversely affected by Defendant’s violations. These injuries
19   are fairly traceable to Defendant’s violations and redressable by the Court.
20
             11.      Defendant is a limited liability company authorized to conduct business in the
21
     State of Washington.
22
23           12.      Defendant owns and operates a poultry slaughterhouse facility, located at or about

24   1000 Jason Lane, Mount Vernon, Washington 98273 (the “slaughterhouse” or “facility”).
25
                              IV.     LEGAL & FACTUAL BACKGROUND
26
             13.      Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of
27
28   pollutants by any person, unless in compliance with the provisions of the CWA. Section 301(a)

29    COMPLAINT - 4                                                    Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
               Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 5 of 18



     prohibits, inter alia, such discharges not authorized by, or in violation of a pretreatment standard
 1
 2   promulgated pursuant to Section 307(b) of the CWA, 33 U.S.C. § 1317(b).

 3          14.     The State of Washington has established a federally approved pretreatment
 4
     program administered by the WDOE. Wash. Rev. Code § 90.48.260; Wash. Admin. Code ch.
 5
     173-220. This program was approved by the Administrator of the USEPA pursuant to 33 U.S.C.
 6
 7   § 1342(b).

 8          15.     Pursuant to Section 307(b) of the CWA, 33 U.S.C. § 1317(b), the WDOE has
 9
     repeatedly issued Defendant the pretreatment permit number ST0003861 (the “Permit”), most
10
     recently on August 17, 2016, which became effective on September 1, 2016, and expires on
11
12   August 31, 2021. The Permit authorizes defendant to discharge process wastewater, stormwater,

13   and other pollutants to the City of Mount Vernon sewage treatment plant subject to certain terms
14   and conditions. The previous iteration of the Permit, effective October 1, 2010 and expired on
15
     September 30, 2015, contained substantially similar terms and conditions.
16
            16.     The Permit’s terms and conditions including numeric effluent limitations,
17
18   monitoring and sampling of discharges, and reporting and recordkeeping requirements. The
19   Permit requires, among other things, that Defendant properly operate and maintain all systems of
20
     treatment and control at all times. The Permit prohibits Defendant from introducing pollutants
21
     into the Mount Vernon sewage treatment plant that cause pollutants to pass-through the sewage
22
23   treatment plant or interfere with the sewage treatment plant operation.

24          17.     Plaintiff filed a complaint on October 23, 2012 against Draper Valley Holdings
25
     LLC, then a subsidiary of Defendant, for violations of the Permit at the Facility. See W.D.
26
     Wash. Case no. 2:12-cv-01870. The Court entered a Consent Decree in that matter on July 24,
27
28   2014, which required injunctive relief and a payment for a supplemental environmental benefit

29    COMPLAINT - 5                                                   Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
                Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 6 of 18



     project (SEP), among other relief. That Consent Decree terminated on or about January 24,
 1
 2   2016. Defendant is once again violating the Permit’s pretreatment standards.

 3          18.     Discharges from Defendant’s slaughterhouse contribute to the polluted conditions
 4
     of the waters of the State. The Skagit River is listed on WDOE’s 303(d) list of impaired
 5
     waterbodies for several pollutant parameters, including, pH, and PCBs. Discharges from
 6
 7   Defendant’s facility, including discharges of oxygen-demanding substances, contribute to the

 8   ecological impacts that result from the polluted state of these waters, and to Plaintiff’s and its
 9
     members’ injuries resulting there from.
10
            19.     The vicinity of the City of Mount Vernon sewage treatment plant and the
11
12   receiving waters are used by the citizens of Washington and visitors, as well as at least one of

13   Plaintiff’s members, for recreational activities, including boating, biking, fishing and nature
14   watching. Plaintiff’ member(s) also derive(s) aesthetic benefits from the receiving waters.
15
     Plaintiff’s and its members’ enjoyment of these activities and waters is diminished by the
16
     polluted state of the receiving waters and by Defendant’s contributions to such polluted state.
17
18          20.     Defendant discharged in excess of the Permit’s five-day biological oxygen
19   demand (BOD5) limit of 1430 pounds per day during the monitoring periods identified in
20
     Table 1:
21
22
23
24
25
                                         [Space Intentionally Blank]
26
27
28
29    COMPLAINT - 6                                                    Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
           Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 7 of 18




 1                        Table 1: BOD5 Discharge Violations
                                                  BOD5 consecutive three-
 2
                                                  day average, pounds per
 3                                                day

 4                    Dates of Violation          (Limit = 1,430 pounds
 5                                                per day, maximum
                                                  consecutive three-day
 6                                                average)
 7
 8               1    3/18/20 – 3/20/20           1,575.33 lbs/day

 9               2    3/17/20 – 3/19/20           1,597

10               3    3/10/20 – 3/12/20           1,436.33
11               4    3/4/20 – 3/6/20             1,444.33
12               5    2/27/20 – 2/29/20           1,455.67
13               6    2/26/20 – 2/28/20           1,469.33
14               7    2/19/20 – 2/21/20           1,497.67
15               8    2/18/20 – 2/20/20           1,501
16               9    2/11/20 – 2/13/20           1,467,667
17               10   2/4/20 – 2/6/20             1,451.67
18               11   1/28/20 – 1/30/20           1,456.67
19               12   1/7/20 – 1/9/20             1,551.33
20               13   1/3/20 – 1/5/20             1,533.67
21               14   1/1/20 – 1/3/20             1,456.33
22               15   12/19/19 – 12/21/19         1,439.67
23               16   12/18/19 – 12/20/19         1,682.33
24               17   12/17/19 – 12/19/19         1,509.67
25
                 18   12/11/19 – 12/13/19         1,451.67
26
                 19   12/10/19 – 12/12/19         1,716
27
                 20   12/5/19 – 12/7/19           1,591.67
28
                 21   12/4/19 – 12/6/19           1,950.33
29   COMPLAINT - 7                                    Smith & Lowney, p.l.l.c.
                                                        2317 East John Street
30                                                    Seattle, Washington 98112
                                                           (206) 860-2883

31

32
           Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 8 of 18




 1               22   12/3/19 – 12/5/19         2,162.67
 2               23   12/2/19 – 12/4/19         1,599.67
 3               24   11/26/19 – 11/28/19       1,786.33
 4               25   11/25/19 – 11/27/19       1,435
 5               26   11/20/19 – 11/22/19       1,735.33
 6               27   11/19/19 – 11/21/19       1,664.33
 7               28   11/14/19 – 11/15/19       1,488.33
 8               29   11/13/19 – 11/15/19       1,545.67
 9               30   11/12/19 – 11/14/19       1,479.33
10               31   10/30/19 – 11/1/19        1,459.67
11               32   9/19/19 – 9/21/19         1,444.67
12               33   9/18/19 – 9/20/19         1,608
13               34   9/17/19 – 9/19/19         1,448
14               35   9/12/19 – 9/14/19         1,480
15
                 36   9/11/19 – 9/13/19         1,467.67
16
                 37   9/4/19 – 9/6/19           1,564.67
17
                 38   8/27/19 – 8/29/19         1,498.67
18
                 39   8/22/19 – 8/24/19         1,565,67
19
                 40   8/21/19 – 8/23/19         1,686.67
20
                 41   8/20/19 – 8/22/19         1,638.33
21
                 42   8/15/19 – 8/17/19         1,434
22
                 43   8/14/19 – 8/16/19         1,563.67
23
                 44   8/13/19 – 8/15/19         1,490
24
                 45   8/6/19 – 8/8/19           1,605
25
                 46   7/31/19 – 8/2/19          1,454.33
26
                 47   7/30/19 - 8/1/19          1,458.33
27
                 48   7/10/19 – 7/12/19         1,479.33
28
                 49   6/27/19 – 6/29/19         1,847,67
29   COMPLAINT - 8                                  Smith & Lowney, p.l.l.c.
                                                      2317 East John Street
30                                                  Seattle, Washington 98112
                                                         (206) 860-2883

31

32
               Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 9 of 18




 1                    50       6/26/19 – 6/28/19                 2,051.67
 2                    51       6/25/19 – 6/27/19                 2,015.33
 3                    52       6/12/19 – 6/14/19                 1,514
 4                    53       6/11/19 – 6/13/19                 1,515.33
 5                    54       5/21/19 – 5/23/19                 1,449.33
 6                    55       4/17/19 - 4/19/19                 1,480
 7                    56       4/16/19 – 4/18/19                 1,707.33
 8
 9          21.     Defendant is in violation of the Permit’s requirements to take several actions
10
     when Defendant violates or is unable to comply with a Permit condition, including each of the
11
     violations identified in Table 1. Defendant has not taken adequate action to stop, contain, and
12
13   cleanup unauthorized discharges, including and as indicated by the discharges in excess of

14   effluent limits identified in Table 1.
15          22.     Defendant has failed to contact the Department of Ecology by telephone within 24
16
     hours and failed to submit a written report within five days of becoming aware of each violation
17
     identified in Table 1, as required by the Permit.
18
19          23.     Defendant has failed to properly operate its facilities to achieve compliance with
20   the Permit’s discharge limits, as required by the Permit.
21
            24.     Defendant has failed to properly train its wastewater treatment system operators,
22
     failed to properly maintain its wastewater treatment system chemical dosing equipment and
23
24   pumps, as required by the Permit, and has repeatedly connected slaughterhouse equipment into

25   its wastewater system in a manner that interferes with proper functioning of the treatment
26
     system, in violation of the Permit.
27
28
29    COMPLAINT - 9                                                  Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 10 of 18



            25.     Defendant has discharged pollutants at concentrations that cause interference with
 1
 2   the POTW.

 3          26.     Defendant has violated the Permit and Sections 301(a) and 307 of the CWA, 33
 4
     U.S.C. §§ 1311(a) and 1317, by discharging pollutants in violation of pretreatment standards.
 5
            27.     A significant penalty should be imposed against Defendant pursuant to the
 6
 7   penalty factors set forth in 33 U.S.C. § 1319(d).

 8          28.      Defendant’s violations of the CWA degrade the environment and the water
 9
     quality of the receiving water bodies.
10
            29.     Defendant has benefited economically as a consequence of its CWA violations at
11
12   the slaughterhouse.

13          30.     Defendant has a history of significant violations similar to those alleged herein,
14   including discharges of excessively polluted wastewater and stormwater, failure to collect and/or
15
     submit monitoring information, failure to maintain water pollution control plans, and failure to
16
     take timely corrective actions in response to polluted discharges.
17
18          31.     Defendant’s violations were avoidable had Defendant been diligent in overseeing
19   facility operations and maintenance.
20
            32.     Defendant is a profitable business enterprise.
21
            33.     Given its size and resources, Defendant can afford to pay a significant penalty and
22
23   such penalty is required to meet the deterrence goals of the CWA’s penalty factors.

24                                     V.     CAUSE OF ACTION
25
            34.     The preceding paragraphs are incorporated herein.
26
            35.     Defendant has violated its CWA pretreatment permit.
27
28
29    COMPLAINT - 10                                                 Smith & Lowney, p.l.l.c.
                                                                       2317 East John Street
30                                                                   Seattle, Washington 98112
                                                                          (206) 860-2883

31

32
              Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 11 of 18



             36.      Defendant's violations of its Permit described herein and in the Notice Letter
 1
 2   constitute violations of sections 301 and 307 of the Clean Water Act, 33 U.S.C. §§ 1311 and

 3   1317, and violations of "effluent standard(s) or limitation(s)" as defined by section 505, 33
 4
     U.S.C. § 1365.
 5
             37.      The violations committed by Defendant are ongoing or are reasonably likely to
 6
 7   continue to occur. Any and all additional violations of the Permit and the CWA which occur

 8   after those described in Plaintiff’s Notice Letter but before a final decision in this action should
 9
     be considered continuing violations subject to this Complaint.
10
             38.      Without the imposition of appropriate civil penalties and the issuance of an
11
12   injunction, Defendant is likely to continue to violate the Permit and the CWA to the further

13   injury of Plaintiff, its member(s) and others.
14           39.      A copy of this Complaint was served upon the Attorney General of the United
15
     States and the Administrator of the USEPA as required by 33 U.S.C. § 1365(c)(3).
16
                                       VI.     RELIEF REQUESTED
17
18           Wherefore, Plaintiff respectfully requests that this Court grant the following relief:
19           A.       Issue a declaratory judgment that Defendant has violated and continues to be in
20
     violation of the Permit and Sections 301 and 307 of the Clean Water Act, 33 U.S.C. §§ 1311 and
21
     1317;
22
23           B.       Enjoin Defendant from operating its facility in a manner that results in further

24   violations of the Permit or the Clean Water Act;
25
             C.       Order Defendant to allow Plaintiff to participate in the development and
26
     implementation of a plan to achieve compliance with the Permit and the Clean Water Act;
27
28
29    COMPLAINT - 11                                                  Smith & Lowney, p.l.l.c.
                                                                        2317 East John Street
30                                                                    Seattle, Washington 98112
                                                                           (206) 860-2883

31

32
              Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 12 of 18



            D.      Order Defendant to provide Plaintiff, for a period beginning on the date of the
 1
 2   Court’s Order and running for three years after Defendant achieves compliance with all of the

 3   conditions of the Permit, with copies of all reports and other documents which Defendant
 4
     submits to the USEPA or to the WDOE regarding Defendant’s coverage under the Permit at the
 5
     time it is submitted to these authorities;
 6
 7          E.      Order Defendant to take specific actions to remediate the environmental harm

 8   caused by its violations;
 9
            F.      Order Defendant to pay civil penalties of $55,800.00 per day of violation for each
10
     violation committed by Defendant pursuant to Sections 309(d) and 505(a) of the CWA, 33
11
12   U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19;

13          G.      Award Plaintiff its litigation expenses, including reasonable attorneys’ and expert
14   witness fees, as authorized by Section 505(d) of the CWA, 33 U.S.C. § 1365(d); and
15
            H.      Award such other relief as this Court deems appropriate.
16
17
            RESPECTFULLY SUBMITTED this 2nd day of June, 2020.
18
                            Smith & Lowney, pllc
19
20
                            By: /s/ Marc Zemel
21                               Marc Zemel, WSBA No. 44325
                            By: /s/ Knoll D. Lowney
22
                                 Knoll D. Lowney, WSBA No. 23457
23                          By: /s/ Claire E. Tonry
                                Claire E. Tonry, WSBA No. 44497
24                          Attorneys for Plaintiff
25                          2317 E. John St.
                            Seattle, WA 98112
26                          Tel: (206) 860-2883
                            Fax: (206) 860-4187
27                          E-mail: marc@smithandlowney.com, knoll@smithandlowney.com,
28                                  claire@smithandlowney.com

29    COMPLAINT - 12                                                Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
30                                                                 Seattle, Washington 98112
                                                                        (206) 860-2883

31

32
        Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 13 of 18


                                         EXHIBIT 1
                            Smith & Lowney, p.l.l.c.
                                 2317 East John Street
                               Seattle, Washington 98112
                              (206) 860-2883, Fax (206) 860-4187


                                        March 18, 2020

Via Certified Mail - Return Receipt Requested
Managing Agent
Perdue Foods LLC dba Draper Valley Farms
1000 Jason Lane
Mount Vernon, WA 98273

Via Certified Mail - Return Receipt Requested
Managing Agent
Perdue Foods LLC dba Draper Valley Farms
31149 Old Ocean City Rd.
Salisbury, MD 21804

Re:     NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT AND
        REQUEST FOR STORMWATER POLLUTION PREVENTION PLAN

Dear Managing Agent:

         We represent Waste Action Project, P.O. Box 9281, Covington, WA 98042, (206)
849-5927. Any response or correspondence related to this matter should be directed to us at
the letterhead address. This letter is to provide you with sixty days notice of Waste Action
Project’s intent to file a citizen suit against Perdue Foods, LLC under section 505 of the Clean
Water Act (“CWA”), 33 U.S.C. § 1365, for the violations described below. This letter is also
a request for a copy of the complete and current stormwater pollution prevention plan
required by Draper Valley’s industrial stormwater general permit for its Mount Vernon
facility.

         Draper Valley Farms, Inc. (“Draper Valley”) has violated and continues to violate the
CWA (see sections 301 and 307, 33 USC §§ 1311 and 1317) and its CWA permit number
ST0003861 (the “Permit”) with respect to operations of, and discharges of wastewater and
pollutants to the City of Mt. Vernon sewage treatment plant, and, thereby, to waters of the
state, from its slaughterhouse facility located at 1000 Jason Lane, Mount Vernon, Washington
98273 (the “slaughterhouse” or “facility”) as described herein. The Permit was issued by the
Washington Department of Ecology on August 17, 2016, became effective on September 1,
2016, and expires on August 31, 2021.

        Draper Valley has previously been authorized to discharge wastewater to the Mt.
Vernon sewage treatment plant under permits dating back to 1977. The previous iteration of
permit ST0003861 became effective on October 1, 2010, and expired on September 30, 2015.
This previous permit included the same or substantially identical requirements as the current
permit, so Draper Valley’s violations of its previous permit are ongoing.



Notice of Intent to Sue 1
          Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 14 of 18




    I.       Background

        The CWA prohibits the discharge of pollutants to navigable waters unless in
compliance with the CWA. 33 USC § 1311. The CWA regulates three categories of point
sources: those that discharge pollutants directly to waters, publicly owned treatment works
(“POTW”) that treat municipal sewage or industrial wastewater before discharging to
navigable waters, and indirect discharges that discharge to a POTW. Indirect dischargers are
regulated under section 307 of the Clean Water Act and are prohibited from discharging
pollutants in violation of any effluent standard or prohibition or pretreatment standard. 33
U.S.C. §§ 1317(d), 1311(a). Where a POTW develops prohibitions or limits on pollutants
pursuant to 40 C.F.R. § 403.5(c), such limits are pretreatment standards for the purposes of
section 307(d) of the Act.

       The Permit authorizes Draper Valley to discharge wastewater to the City of Mount
Vernon Publically Owned Treatment Works, which in turn discharges to the Skagit River.
The Skagit River is on the Washington Department of Ecology’s list of impaired waters
because it is water quality limited by fecal coliform, pH, temperature, and PCBs.

    II.      Effluent Limitations

        Condition S1 of the Permit requires that all discharges must comply with the terms
and conditions of the Permit and makes it unlawful for Draper Valley to discharge pollutants
more frequently than, or at a concentration in excess of, the discharge limits established in the
Permit.

          A. Five-day Biological Oxygen Demand

       Condition S1 of the Permit prohibits discharges of five-day biological oxygen demand
(BOD5) in excess of 1430 pounds per day (measured by the maximum consecutive three day
average). The previous iteration of the permit established the same effluent limitation.
Draper Valley has violated this effluent limitation by repeatedly discharging levels of BOD5
in excess of the limit, as identified in the table below, violations which are likely to recur:

                                Table 1: BOD5 Discharge Violations
                                                            BOD5 consecutive
                                                            three-day average,
                                                            pounds per day
                                       Dates of Violation
                                                            (Limit = 1,430
                                                            pounds per day,
                                                            maximum
                                                            consecutive three-
                                                            day average)

                            1          1/28/20 – 1/30/20      1,456.67 lbs/day




Notice of Intent to Sue 2
        Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 15 of 18



                         2    1/7/20 – 1/9/20       1,551.33
                         3    1/3/20 – 1/5/20       1,533.67
                         4    1/1/20 – 1/3/20       1,456.33
                         5    12/19/19 – 12/21/19   1,439.67
                         6    12/18/19 – 12/20/19   1,682.33
                         7    12/17/19 – 12/19/19   1,509.67
                         8    12/11/19 – 12/13/19   1,451.67
                         9    12/10/19 – 12/12/19   1,716
                        10    12/5/19 – 12/7/19     1,591.67
                        11    12/4/19 – 12/6/19     1,950.33
                        12    12/3/19 – 12/5/19     2,162.67
                        13    12/2/19 – 12/4/19     1,599.67
                        14    11/26/19 – 11/28/19   1,786.33
                        15    11/25/19 – 11/27/19   1,435
                        16    11/20/19 – 11/22/19   1,735.33
                        17    11/19/19 – 11/21/19   1,664.33
                        18    11/14/19 – 11/15/19   1,488.33
                        19    11/13/19 – 11/15/19   1,545.67
                        20    11/12/19 – 11/14/19   1,479.33
                        21    10/30/19 – 11/1/19    1,459.67
                        22    9/19/19 – 9/21/19     1,444.67
                        23    9/18/19 – 9/20/19     1,608
                        24    9/17/19 – 9/19/19     1,448
                        25    9/12/19 – 9/14/19     1,480
                        26    9/11/19 – 9/13/19     1,467.67
                        27    9/4/19 – 9/6/19       1,564.67
                        28    8/27/19 – 8/29/19     1,498.67
                        29    8/22/19 – 8/24/19     1,565,67
                        30    8/21/19 – 8/23/19     1,686.67
                        31    8/20/19 – 8/22/19     1,638.33
                        32    8/15/19 – 8/17/19     1,434
                        33    8/14/19 – 8/16/19     1,563.67
                        34    8/13/19 – 8/15/19     1,490
                        35    8/6/19 – 8/8/19       1,605
                        36    7/31/19 – 8/2/19      1,454.33
                        37    7/30/19 - 8/1/19      1,458.33
                        38    7/10/19 – 7/12/19     1,479.33
                        39    6/27/19 – 6/29/19     1,847,67
                        40    6/26/19 – 6/28/19     2,051.67
                        41    6/25/19 – 6/27/19     2,015.33
                        42    6/12/19 – 6/14/19     1,514
                        43    6/11/19 – 6/13/19     1,515.33
                        44    5/21/19 – 5/23/19     1,449.33
                        45    4/17/19 - 4/19/19     1,480
                        46    4/16/19 – 4/18/19     1,707.33



Notice of Intent to Sue 3
           Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 16 of 18




        Draper Valley has a long history of BOD5 discharge violations at the Facility, going
back to at least 2008, for which Waste Action Project previously sued Draper Valley in 2012.
That prior citizen suit concluded with a Consent Decree in W.D. Wash. case no. 2:12-cv-
01870-RSL, which terminated on or about January 20, 2015. It is inexcusable that Draper
Valley is again violating the Permit with persistent BOD5 discharge violations. Draper Valley
has been aware of these more recent BOD5 discharge violations (set forth in Table 1) since at
least April 2019, and Draper Valley purported to be working on a solution to mitigate its
pollution and comply with the Permit for nearly a year. Yet these violations have continued
each and every month since that time and continue to occur.

    III.     Reporting Requirements

        A.      Condition S3.E of the Permit requires Draper Valley to take several actions
when it violates or is unable to comply with any Permit condition, including immediately
taking action to stop, contain, and cleanup unauthorized discharges or otherwise stop the
noncompliance and correct the problem. Draper Valley is in violation of Condition S3.E
because Draper Valley has not taken adequate action to stop, contain, and cleanup
unauthorized discharges, including and as indicated by the discharges in excess of effluent
limits identified in Table 1 of this Notice of Intent to Sue Letter.

        B.      Pursuant to condition S3.E.2.b.4 of the Permit, when Draper Valley violates a
Permit discharge limit, it must report the violation by telephone to Ecology within 24 hours
from the time that Draper Valley becomes aware of the violation. Condition S3.E.2.c requires
Draper Valley to provide a written submission within five days of becoming aware of any
occurrence of noncompliance specified in condition S3.E.2, including violations of the
maximum discharge limits for BOD5. Draper Valley is in violation of Condition S3.E.2.b and
c because Draper Valley has not contacted Ecology by telephone within 24 hours or submitted
a written report within five days of becoming aware of each violation identified in Table 1 of
this Notice of Intent to Sue letter.

    IV.      Operation and Maintenance

        Condition S4 of the Permit requires Draper Valley, at all times, to properly operate
and maintain all facilities or systems of treatment and control which are installed to achieve
compliance with the terms and conditions of the Permit. Draper Valley is in violation of
condition S4 of the Permit because Draper Valley has not properly operated its facilities to
achieve compliance with the discharge limits, as demonstrated by exceedances identified in
Table 1 of this Notice of Intent to Sue Letter. In addition, and as part of these failures, Draper
Valley has not properly trained its wastewater treatment system operators, failed to properly
maintain its wastewater treatment system chemical dosing equipment and pumps, and
repeatedly connected slaughterhouse equipment into its wastewater system in a manner that
interferes with proper functioning of the treatment system. These violations have occurred
during each month identified in Table 1 of this Notice of Intent to Sue Letter, and any
preceding period during which Draper Valley should have maintained its facilities and/or
trained its employees but failed to do so.




Notice of Intent to Sue 4
          Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 17 of 18




    V.       Prohibited discharges

        Condition S5.B.3 prohibits Draper Valley from discharging any pollutant, including
oxygen-demanding pollutants such as BOD5, at a concentration that will cause interference
with the POTW. Draper Valley violated this condition on each of the days identified in Table
1 of this Notice of Intent to Sue Letter. In addition to those 3-day averages identified in Table
1, Draper Valley discharged over 2,000 lbs of BOD5 on each of the following days, which are
concentrations that cause interference with the POTW: 4/16/19, 4/18/19, 6/26/19. 6/27/19,
8/6/19, 11/26/19, 12/3/19, 12/10/19, 12/20/19, 1/3/20.

    VI.      Request for Stormwater Pollution Prevention Plan

        In addition to the indirect discharge Permit, Draper Valley’s discharges of industrial
stormwater to Kulshan Creek are governed by industrial stormwater general permit number
WAR000552 (“General Permit”). Pursuant to Condition S9.F. of the General Permit, Waste
Action Project hereby requests that Draper Valley provide a copy of, or access to, its
stormwater pollution prevention plan (“SWPPP”) complete with all incorporated plans,
monitoring reports, checklists, and training and inspection logs. The copy of the SWPPP and
any other communications about this request should be directed to the undersigned at the
letterhead address.

       Should Draper Valley fail to provide the requested complete copy of, or access to, its
SWPPP as required by Condition S9.F of the General Permit, it will be in violation of that
condition, which violation shall also be subject to this Notice of Intent to Sue and any ensuing
lawsuit.

          Conclusion

        The above-described violations reflect those indicated by the information currently
available to Waste Action Project. These violations are ongoing. Waste Action Project
intends to sue for all violations, including those yet to be uncovered and those committed after
the date of this Notice of Intent to Sue.

        Under Section 309(d) of the CWA, 33 USC § 1319(d), each of the above-described
violations subjects the violator to a penalty of up to $55,800 per day for each violation that
occurred since November 2, 2015. In addition to civil penalties, Waste Action Project will
seek injunctive relief to prevent further violations under Sections 505(a) and (d) of the CWA,
33 USC § 1365(a) and (d), and such other relief as is permitted by law. Also, Section 505(d)
of the CWA, 33 USC § 1365(d), permits prevailing parties to recover costs, including
attorney’s fees.

      Waste Action Project believes that this Notice of Intent to Sue sufficiently states
grounds for filing suit. We intend, at the close of the 60-day notice period, or shortly




Notice of Intent to Sue 5
        Case 2:20-cv-00836-JCC Document 1 Filed 06/02/20 Page 18 of 18



thereafter, to file a citizen suit against Draper Valley under Section 505(a) of the Clean Water
Act for violations.

        During the 60-day notice period, we would be willing to discuss effective remedies for
the violations addressed in this letter and settlement terms. If you wish to pursue such
discussions in the absence of litigation, we suggest that you initiate those discussions within
10 days of receiving this notice so that a meeting can be arranged and so that negotiations
may begin promptly. We do not intend to delay the filing of a complaint if discussions are
continuing when the notice period ends.

                                              Sincerely,

                                              Smith & Lowney, pllc


                                              By: s/Marc Zemel
                                                     Marc Zemel
                                                     Claire E. Tonry
                                                     Knoll Lowney

cc:     Andrew Wheeler, Administrator, U.S. EPA
        Chris Hladick, Region 10 Administrator, U.S. EPA
        Maia Bellon, Director, Washington Department of Ecology
        CT Corporation System, Registered Agent (711 Capitol Way S, Ste 204, Olympia,
        WA 98501)




Notice of Intent to Sue 6
